                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


Future Claimants’ Representative, Tort                  )
Claimants’ Committee, and Coalition of Abused           )
Scouts for Justice,                                     )   Civil Action No. 21 – 00392 (RGA)
                                                        )
                Petitioners,                            )   Bankruptcy Case No. 20-10343 (LSS)
                                                        )
         v.                                             )
                                                        )
Boy Scouts Of America And Delaware BSA, LLC             )
                                                        )
                Respondents.                            )


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission pro

hac vice of Ariel N. Lavinbuk, Esquire, of the firm of Robbins, Russell, Englert, Orseck, Untereiner

& Sauber LLP, 2000 K Street NW, Washington, DC 20006 to represent Petitioner, the Coalition of

Abused Scouts for Justice, in this matter.



Dated: April 27, 2021                        /s/ Rachel B. Mersky
                                             Rachel B. Mersky (DE Bar No.: 2049)
                                             Monzack Mersky and Browder, P.A.
                                             1201 N. Orange Street, Suite 400
                                             Wilmington, DE 19801
                                             Telephone: (302) 656-8162
                                             Facsimile: (302) 656-2769
                                             Email: rmersky@monlaw.com
                                             Attorneys for the Coalition of Abused Scouts for Justice


              ORDER GRANTING MOTION TO BE ADMITTED PRO HAC VICE

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



Date:
                                       THE HONORABLE RICHARD G. ANDREWS
                                       UNITED STATES DISTRICT JUDGE
{00209776}
             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York and

the District of Columbia and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction

of this Court for any alleged misconduct which occurs in the preparation or course of this action.

I also certify that I am generally familiar with this Court’s Local Rules. In accordance with

Standing Order for District Court Fund effective 9/1/2016, I further certify that the annual fee of

$25.00 has been paid to the Clerk of Court or, if not paid previously, the fee payment will be

submitted to the Clerk’s Office upon the filing of this motion.



Dated: April 27, 2021                         /S/ Ariel N. Lavinbuk
                                              Ariel N. Lavinbuk
                                              Robbins, Russell, Englert, Orseck, Untereiner &
                                              Sauber LLP
                                              2000 K Street NW
                                              Washington, DC 20006
                                              Telephone: (202) 775-4515
                                              Email: alavinbuk@robbinsrussell.com




{00209776}                                       2
